DAVIS, District Judge,
Dissenting. — The defendant in this case employed an attorney and paid him in part, apparently expecting the attorney to protect his interests thereafter. The attorney promised to file a demurrer for the defendant, and there is nothing in the record to indicate that anything was said or done to give the defendant warning that the attorney would not do everything necessary to bring the defendant’s ease to trial. But the attorney withdrew the demurrer which he filed and failed to answer within the time allowed, because the balance of his fee was not paid as agreed. He assumed, probably, that the defendant did not care to proceed further, since no answer to his letters was received— an excusable mistake, surely. He did not know that the defendant failed to get the letters. The defendant trusted to the promise of a man who owed him to pay his attorney the money.and he failed to do so. The gravamen of this defendant’s offending seems to be that he trusted a friend and relied upon his attorney not wisely but too well. He should have been more diligent in his own behalf, but it seems to me that he may reasonably be excused for his negligence in this respect. It is not an unreasonable mistake for a man to trust another to pay money as promised, or to rely upon his attorney, without subsequently inquiring as to whether or not they are doing what is expected of them. It is within reason for a client to think that his attorney retained to go ahead with the ease will protect'his interests until he is informed to the contrary.
*309This court has frequently announced that the opinion of the district court in setting aside a default will be sustained unless it is clearly apparent that such action is an abuse of the discretion vested in such court. In this case the district court decided that it was consistent with the law and more equitable and just that the default entered against defendant Thorpe be set aside and .the issues determined upon their merits. In that opinion I concur. I am therefore constrained to dissent from the judgment of the majority of this court in reversing such order.
It is not necessary for the members of this court to entertain the view that if this matter were presented to them in the first instance, they would have acted as the district court did, in order to sustain its decision. Where there is reasonable ground to justify the order of the district court in setting aside a default, in view of the discretion vested in such court, its action should be sustained. An “abuse of discretion” means clearly wrong, unreasonable, unjust or illegal. In my opinion, where trained minds may reasonably differ in interpreting the facts applicable to a particular case and in passing upon the question whether or not the circumstances warrant a finding that a default was entered through the surprise, inadvertence, mistake or excusable neglect of a defendant, the opinion of the court vested with the discretion in the first instance should prevail. The harsh results that sometimes follow a technical interpretation of conditions allowing defaults shock the conscience and destroy the confidence of those who would otherwise believe that our courts are fountains of justice and are constantly open to right wrongs. An interpretation of the law so strict that it prevents the trial of a case on its merits without excellent cause establishes a standard of business diligence too formal and hard to be consistent with the usual and ordinary conduct of affairs by the substantial average citizen. And such a standard is not necessary, nor required by the law, in my opinion. The most painstaking care and foresight of a very cautious and careful business man is not necessarily required; neither are indifference, careless delay, slight or trivial ex*310cuses to be accepted. Sec. 4229 of the Revised Statutes was evidently enacted for the express purpose of relieving parties from the result of a strict interpretation of the technical rules of procedure, and it should be given a liberal and sensible interpretation to promote justice.
As a general principle, where there is a reasonable doubt that a default has been properly entered, it should be set aside, so that the case may be tried on its merits. And especially is this true in this action, since the defendant has pleaded that certain water claimed by the plaintiff can be used by the defendant, but cannot be used by the plaintiff, because it sinks before reaching plaintiff’s point of diversion, which, if true, would greatly injure the defendant and would do the plaintiff no good whatever, and would have the effect of wasting valuable irrigation water. It is a public question in a sense, also, for the state is interested in having all the available water of its springs and streams used in the most beneficial manner.
Apparently the plaintiff can be fully protected in all his rights by requiring the defendant to reimburse him for any expense incurred incident to such order setting aside the default.
I think that the decision of the district court appealed from should be sustained.